Exhibit 10.1

 

UNCOMMITTED LINE OF CREDIT AGREEMENT

 

Uncommitted Line of Credit Agreement (as may be further amended, amended and
restated or otherwise modified from time to time, this “Agreement”), dated as of
October 24, 2014, is among New Jersey Resources Corporation, a New Jersey
corporation (the “Borrower”), and Santander Bank, N.A. a national banking
association (the “Lender”). Capitalized terms used but not defined herein are
used with the meanings assigned to them in Exhibit A attached hereto.

 

WHEREAS, the Borrower has requested that Lender consider making from time to
time Loans to the Borrower hereunder in an aggregate principal amount
outstanding at any time not to exceed U.S. One Hundred Million Dollars
(US$100,000,000.00);

 

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Lender and the other parties hereto hereby agree
as follows:

 

1. The Facility. The Lender agrees to consider from time to time, from the date
hereof until (i) October 23, 2015, the “Termination Date”), the Borrower’s
requests that the Lender make loans (each a “Loan” and collectively the “Loans”)
to Borrower in an aggregate principal amount not to exceed One Hundred Million
Dollars (US$100,000,000.00) at any one time outstanding. This Agreement is not a
commitment to lend but rather sets forth the procedures to be used in connection
with the Borrower’s requests for the Lender’s making of Loans to Borrower from
time to time prior to the Termination Date and, if the Lender makes Loans to the
Borrower hereunder, the Borrower’s obligations to the Lender with respect
thereto (the “Obligations”). The decision to grant a Loan under this Agreement
shall be entirely and solely at the discretion of the Lender and any
disbursement under this Agreement shall be subject to the Lender’s prior
approval.

 

2. Borrowing Requests. Each request by the Borrower to the Lender for a Loan
shall be by the submission of a Request for Loan in the form annexed hereto as
Exhibit B (the “Request for Loan”). Each request for a Loan will bear interest
based on the Eurodollar Rate (a “Eurodollar Rate Loan ”) and will be given not
later than 1:00 P.M. ( New York time) three (3) Business Days (as defined below)
prior to the date of such proposed Loan. Each request will specify (i) the date
on which the Borrower wishes the Loan to be made (which will be a day of the
year on which banks are not required or authorized by law to close in New York
City and, if the applicable Business Day relates to a Eurodollar Rate Loan, on
which dealings are carried on in the London interbank market and banks are open
for business in London (“Business Day”)), (ii) the amount it wishes to borrow
(which will be in the minimum amount of $1,000,000 or an integral multiple
thereof), (iii) the duration of the interest period (“Interest Period”) it
wishes to apply to such Loan, and (iv) subject to the Borrower’s right to prepay
in accordance with this Agreement, the maturity date of such Loan (the “Maturity
Date”), which shall be not more than three (3) months from the date of the Loan
and on or prior to the Termination Date. The duration of each Interest Period
will be one day, one week, one, two, or three months, as selected by the
Borrower, provided that (i) each Interest Period selected by the Borrower must
end on or prior to the earlier of the Maturity Date or the Termination Date;
(ii) whenever the last day of an Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period will be extended
to occur on the next succeeding Business Day, provided that, as to each
Eurodollar Rate Loan, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period will occur on the next preceding Business Day; and (iii)
with respect to each Eurodollar Rate Loan, whenever the first day of any
Interest Period occurs on a day of an initial calendar month for

1



which there is no numerically corresponding day in the calendar month that
succeeds such initial calendar month by the number of months equal to the number
of months in such Interest Period, such Interest Period will end on the last
Business Day of such succeeding calendar month. If the Lender agrees to make
such Loan, it will make such funds available by 2:00 P.M. (New York time) on the
date of such proposed Loan, to the Borrower in same day funds by crediting the
deposit account of Borrower with Lender specified in the Request for Loan.

 

3. Evidence of Debt. The Borrower’s obligation to pay the principal of, and
interest on, all Loans made by the Lender shall be evidenced by a promissory
note duly executed and delivered by the Borrower in form and substance
substantially similar to Exhibit C attached hereto (the “Note”). The Lender will
note on its internal records the amount of each Loan made by it and each payment
in respect thereof, and the applicable interest rate. Failure to make any such
notation shall not affect the Borrower’s Obligations in respect of each Loan.

 

4. Repayment. (a) The Borrower shall repay the principal amount of each Loan on
the Maturity Date applicable to such Loan, subject to the provisions of Section
4(b) with respect to payments on non-Business Days. Subject to Section 16 below,
the Borrower may prepay any Loan made to it in whole or in part on any Business
Day, provided that (i) the Borrower has given the Lender at least three (3)
Business Days’ irrevocable written notice of such prepayment (and on the date
specified for such prepayment in such notice, the Borrower will prepay the
amount of the Loan to be prepaid, together with accrued interest thereon to the
date of prepayment and any other amounts payable by the Borrower pursuant to
this Agreement), and (ii) each partial prepayment will be in a principal amount
of at least $1,000,000.

 

(b) The Borrower will make each payment (whether in respect of principal,
interest or otherwise) payable by it hereunder, irrespective of any right of
counterclaim or set-off, not later than 2:00 P.M. (New York time) on the day
when due in Dollars to the Lender at 45 East 53rd Street, New York, NY 10022, or
such other address as Lender may notify Borrower, in same day funds. All
computations of interest will be made by the Lender on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable. Each determination by the Lender of an interest rate hereunder will be
conclusive and binding for all purposes, absent manifest error. If any payment
on a Eurodollar Rate Loan becomes due and payable on a day other than a Business
Day, the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

 

5. Interest and Fees. (a) The Borrower will pay interest on the unpaid principal
amount of each Loan made to it from the date of such Loan until such principal
amount is paid in full, at a rate equal to the Eurodollar Rate for the Interest
Period for such Loan, payable in arrears on the last day of the Interest Period
for such Loan. Any overdue amount of principal, interest or other amount payable
hereunder will bear interest, payable on demand, at the Base Rate (as defined
below) plus 2% per annum. As used herein, the following defined terms shall have
the meanings set forth below:

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the London Interbank Offered Rate
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) (“LIBOR”), as published by Reuters (or
another commercially available source providing quotations of LIBOR as
designated by the Lender from time to time in a manner consistent with any such
designation by the Lender generally under substantially similar credit
facilities for which it acts as Lender) at approximately

2



11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for US dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period plus (ii) the
Applicable Margin set forth in the Request for Loan.

 

“Base Rate” means, for any day, a rate per annum equal to the per annum rate of
interest established by the Lender from time to time at its principal office as
its “prime rate” or “base rate” for U.S. dollar loans, plus the Applicable
Margin set forth in the Request for Loan. Any change in the “Base Rate” due to a
change in the “prime rate,” or the “base rate” shall be effective as of the
opening of business on the effective day of such change in the “prime rate,” or
the “base rate”.

 

(b) Notwithstanding anything to the contrary contained herein, the interest paid
or agreed to be paid on a Loan shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excessive
amount shall be applied to the principal on the subject Loan, or if it exceeds
the unpaid principal, promptly refunded to Borrower.

 

6. Yield Protections. If, due to either (i) the introduction of or any change in
or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case made subsequent to the
date hereof, there is any increase in the cost to the Lender of agreeing to make
or making, funding or maintaining Loans by an amount that the Lender deems to be
material in its sole discretion, then the Borrower will from time to time, upon
the Lender’s demand, pay to the Lender additional amounts sufficient to
compensate the Lender for such increased cost; provided, however, that for the
purposes of this Agreement and to the extent permitted by applicable laws, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines or directives in connection therewith are deemed to have gone into
effect and adopted after the date of this Agreement. In addition, if the Lender
determines that compliance with any law or regulation or any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) made subsequent to the date hereof affects or would
affect the amount of capital required or expected to be maintained by the Lender
or any corporation controlling the Lender and that the amount of such capital is
increased by or based upon the existence of Loans hereunder by an amount that
the Lender deems to be material in its sole discretion, then, upon the Lender’s
demand, the Borrower will immediately pay to the Lender, from time to time as
specified by the Lender, additional amounts sufficient to compensate the Lender
or such corporation in the light of such circumstances, to the extent that the
Lender determines such increase in capital to be allocable to the existence of
the Loans hereunder. Lender will submit to Borrower a certificate setting forth
the basis for and calculation of any demand for additional amounts requested to
be paid by the Borrower hereunder no later than three (3) Business Days prior to
any such demand. Such certificate will be conclusive and binding for all
purposes, absent manifest error. Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for the Lender to fund or
maintain Loans made hereunder, then, on notice thereof and demand therefor made
by the Lender, each Loan will automatically, upon such demand, convert into an
Loan accruing interest at the Base Rate. Any Loan accruing interest at the Base
Rate will continue to be a “Loan” for the purposes of this Agreement.

 

7. [This section intentionally left blank].

 

8. Conditions Precedent. This Agreement will become effective on and as of the
first date on which the Lender has received (or waived receipt of) the
following, each in form and substance satisfactory to the Lender:

3



(a) a counterpart of this Agreement duly executed by the Lender, and the
Borrower;

 

(b) a certificate of the Borrower, dated as of a recent date, with appropriate
attachments satisfactory in form and substance to the Lender, including (A) the
certificate of incorporation of the Borrower, certified by the relevant
authority of the jurisdiction of organization of the Borrower, (B) the bylaws of
the Borrower, (C) Board of Director resolutions of the Borrower approving this
Agreement, and (D) an incumbency certificate with respect to the Borrower’s,
officers, that are authorized to sign this Agreement and the other documents to
be delivered hereunder and to request Loans hereunder;

 

(c) a good standing certificate (or similar certificate) for the Borrower, from
its jurisdiction of organization;

 

(d) the Note; and

 

(e) an opinion of counsel, in form and substance satisfactory to Lender, of
counsel for the Borrower.

 

9. Representations and Warranties. The Borrower represents and warrants as of
the date hereof, and as of the date of each request for a Loan, as follows:

 

(a) the Borrower, (i) is an organization formed under the laws of its
jurisdiction indicated on the first page hereof, duly organized, validly
existing and in good standing under the laws of such jurisdiction, and (ii) is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where it conducts business except where the failure to be
so qualified or in good standing would not result in a material adverse change
in the financial condition of the Borrower;

 

(b) The Borrower’s execution, delivery and performance of this Agreement, the
Note, and any other documents in connection herewith or therewith and the
obtaining of the Loans and the use of the proceeds of the Loans are within its
organizational powers, have been duly authorized by all necessary organizational
action and do not contravene (i) its organizational and governance documents,
(ii) any material law, rule or regulation applicable to it or (iii) any material
contractual restriction binding on or affecting it or its assets;

 

(c) No material authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body, or any other Person,
is required for the Borrower’s due execution, delivery and performance of this
Agreement, the Note or any other document in connection herewith or therewith,
which has not been obtained and is full force and effect;

 

(d) This Agreement, the Note and any other documents executed in connection
herewith or therewith are the Borrower’s legal, valid and binding obligations
enforceable against the Borrower in accordance with their respective terms,
except as the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws affecting creditors’ rights generally, and (ii) general
equitable principles regardless of whether the issue of enforceability is
considered in a proceeding in equity or at law;

 

(e) As of the date hereof, there is no litigation, arbitration or governmental
proceeding or action pending or (to the knowledge of the Borrower) threatened
affecting the Borrower before any court, governmental agency or arbitrator that,
if adversely determined, would result in a material adverse change in the
financial condition of the Borrower;

4



(f) The obligations of the Borrower hereunder and under the Note rank at least
pari passu in priority of payment with all unsecured unsubordinated debt of the
Borrower;

 

(g) No Event of Default has occurred and is continuing, the Borrower is not in
default in respect of any material indebtedness, and the Borrower is not
insolvent;

 

(h) The Borrower has not taken any action under its organizational documents,
nor has any other action been taken or legal proceedings been started or (to the
knowledge of the Borrower) threatened against the Borrower, for its winding-up,
dissolution or reconstitution, or for the appointment of a receiver, trustee or
similar official of it or any of its assets or revenues;

 

(i) As of the date hereof, no withholding or other taxes are required to be paid
in respect of, or deducted from, any payment required to be made by the Borrower
under this Agreement, the Note or any other document executed in connection
herewith or therewith under any law, rule or regulation applicable to the
Borrower; and

 

(j) There has been no material adverse change in the financial condition of
Borrower since the date of its most recent financial statement furnished to
Lender.

 

10. Events of Default. An Event of Default shall exist upon the occurrence of
any of the following specified events (each an “Event of Default”):

 

(a) Payment. The Borrower shall:

 

(i) default in the payment when due of any principal of any of the Loans;

 

(ii) default, and such default shall continue for five (5) or more Business
Days, in the payment when due of any interest on the Loans or of any fees or
other amounts owing hereunder or the Note or in connection herewith.

 

(b) Performance. Borrower fails to comply with any other covenant or condition
set forth in this Agreement not covered by (a) above, and with respect to any
affirmative covenant such failure continues unremedied for ten (10) days after
notice by Lender to Borrower.

 

(c) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein or in any statement or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove untrue in any
material respect on the date as of which it was made or deemed to have been
made;

 

(d) Credit Documents. This Agreement, the Note or any agreement executed in
connection therewith shall fail to be in full force and effect or to give the
Lender the rights, powers and privileges purported to be created thereby.

 

(e) Bankruptcy, etc. The occurrence of any of the following with respect to the
Borrower: (i) a court or governmental agency having jurisdiction in the premises
shall enter a decree or order for relief in respect of the Borrower in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Borrower or for any
substantial part of its property or ordering the winding up or liquidation of
its affairs; or (ii) an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect is commenced against
the Borrower and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) the Borrower shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession

5



by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person or any substantial part of its property or make any
general assignment for the benefit of creditors; or (iv) the Borrower shall
admit in writing its inability to pay its debts generally as they become due or
any action shall be taken by such Person in furtherance of any of the aforesaid
purposes.

 

(f) Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower involving a liability of $15,000,000 or more, in the
aggregate, (to the extent not paid or covered by insurance provided by a carrier
who has acknowledged coverage) and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period of at least 30 days
after the last day on which such judgment, order or decree becomes final and
unappealable and, where applicable, with the status of a judicial lien.

 

(g) Cross Default. The occurrence of, and continuation beyond any applicable
grace or cure period applicable to, any default by the Borrower under any
agreement, note or other instrument evidencing (1) any indebtedness for borrowed
money owed to Lender other than the Obligations under this Agreement or the
Note, or (2) an indebtedness in excess of Fifteen Million Dollars
($15,000,000.00) to any third party.

 

11. Remedies. Upon the occurrence of an Event of Default the Lender may, by
prior written notice to the Borrower, declare the outstanding principal of and
accrued and unpaid interest on the Loans, together with all other amounts
payable hereunder, and all other indebtedness of Borrower to Lender, to be
immediately due and payable without presentment, protest, demand, or other
notice of any kind, all of which are hereby waived by the Borrower, and exercise
all other remedies provided for herein or by applicable law; provided, however,
that upon the occurrence of any event specified in section 10(e) above, the
outstanding principal and accrued and unpaid interest of the Loans, together
with all other amounts payable hereunder, shall become immediately due and
payable without presentment, protest, demand, or other notice of any kind, all
of which are hereby waived by the Borrower.

 

12. Amendment. This Agreement may not be amended or otherwise changed or
terminated orally. This Agreement supersedes all prior agreements,
understandings and negotiations, if any, relative to the subject matter hereof.

 

13. Notices. All notices and other communications provided for hereunder will be
in writing (including telecopier and other electronic communication) and mailed,
telecopied, emailed, or delivered, if to the Borrower at its address for
notices, fax # or email address, set forth below its signature, and if to the
Lender, at its address for notices, fax # or email address set forth below its
signature or, as to either party, at such other address, fax # or email address,
as is designated by such party in a written notice to the other party. All such
notices and communications will, when mailed or telecopied, be effective three
(3) Business Days after deposit in the mails, or when telecopied or emailed,
respectively.

 

14. No Waivers. No failure on the Lender’s part to exercise, and no delay in
exercising, any right hereunder or under the Note will operate as a waiver
thereof; nor will any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

 

15. Indemnification.  (a)  The Borrower agrees to pay on demand all of the
Lender’s out-of-pocket costs and expenses (including without limitation,
reasonable counsel fees and expenses) in connection with the preparation,
execution, delivery, administration, modification, amendment and enforcement
(whether through negotiations, legal proceedings or otherwise) of this Agreement
or the Note.

6



(b) The Borrower will indemnify and hold harmless the Lender, its affiliates and
each of its and their respective officers, directors, employees, agents,
advisors and representatives (each, an “Indemnified Party”) from and against any
and all claims, damages, losses, liabilities and expenses (including without
limitation, fees and disbursements of counsel), that may be incurred by or
asserted or awarded against any Indemnified Party (including without limitation,
in connection with any investigation, litigation or proceeding, or the
preparation of a defense in connection therewith), in each case arising out of
or in connection with this Agreement or the Note, any of the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans, except to the extent such claim, damage, loss, liability or expense
is found by a court of competent jurisdiction to have resulted primarily from
such Indemnified Party’s gross negligence or willful misconduct. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section applies, such indemnity will be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
directors, security holders or creditors, an Indemnified Party or any other
person, or any Indemnified Party is otherwise a party thereto, and whether or
not the transactions contemplated hereby are consummated.

 

(c) No Indemnified Party will have any liability (whether in contract, tort or
otherwise) to the Borrower or any of its security holders or creditors for or in
connection with the transactions contemplated hereby, except for direct damages
(as opposed to special, indirect, consequential or punitive damages (including
without limitation, any loss of profits, business or anticipated savings))
determined by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.

 

(d) Notwithstanding anything to the contrary contained herein, this Section 15
shall not apply to taxes and all indemnification (including with respect to
increased costs) related or attributable to taxes shall be governed solely and
exclusively by Section 7.

 

16. Breakage Costs. If the Borrower makes any payment of principal of any Loan
on any day other than the last day of an Interest Period applicable thereto, or
if the Borrower fails to borrow or prepay any Loan after the Borrower has given
the Lender notice thereof and, in the case of a borrowing, the Lender has agreed
to make such Loan, the Borrower will, upon demand by the Lender, pay the Lender
any amounts required to compensate the Lender for any losses, costs or expenses
that the Lender may reasonably incur as a result of such payment or failure to
borrow or prepay calculated as follows: an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid
for the period from the date of such prepayment to the last day of such Interest
Period in each case at the applicable rate of interest for the Loan provided for
herein over (ii) the greater of (a) the amount of interest (as reasonably
determined by the Lender) that would have accrued to the Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurocurrency market, or (b) the amount of interest (as reasonably
determined by such Lender) such Lender would have bid in the London interbank
market for Dollar deposits of amounts comparable to the principal amount of such
payment or requested Loan, as the case may be, with maturities comparable to
such period. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by the Lender shall be conclusive in the absence of
manifest error.

 

17. Successors and Assigns. This Agreement is binding upon and will inure to the
benefit of the Borrower, the Lender and their respective successors and assigns,
except that the Borrower does not have the right to assign its rights or its
Obligations hereunder or any interest herein without the Lender’s prior written
consent. The Lender may assign to one or more persons all or a portion of its
rights and obligations under this Agreement and the Note with the prior written
consent of the Borrower, such consent not to be unreasonably withheld or
delayed, provided, however, such consent of the Borrower shall not be required
if an Event of Default has occurred and is continuing, and/or sell
participations to

7



third parties in all or a portion of its rights and obligations under this
Agreement and the Note. Notwithstanding any other provisions set forth in this
Agreement, the Lender may at any time create a security interest in all or any
portion of the Lender’s rights under this Agreement in favor of any Federal
Reserve Bank.

 

18. Governing Law, Counterparts, and Transmission. This Agreement will be
governed by, and construed in accordance with, the laws of the State of New York
without regard to the conflict of laws principles thereof that would otherwise
direct the application of the laws of a different jurisdiction. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed will be deemed to be an
original and all of which taken together will constitute one and the same
agreement. This Agreement, the Note, the Request for Loan, and all other
documents executed and delivered in connection with this Agreement may be
delivered by facsimile or other electronic transmission, each of which shall be
deemed an original.

 

19. Submission to Jurisdiction. The Borrower hereby irrevocably (i) submits to
the non-exclusive jurisdiction of any New York State or Federal court sitting in
New York County in any action or proceeding arising out of or relating to this
Agreement, (ii) agrees that all claims in respect of such action or proceeding
may be heard and determined in such New York State court or in such Federal
court, (iii) waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding, and
(iv) irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to the Borrower at
their respective addresses specified in Section 13. The Borrower agrees that a
final judgment in any such action or proceeding will be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing herein will affect the Lender’s right to serve legal
process in any other manner permitted by law or affect the Lender’s right to
bring any action or proceeding against the Borrower or its property in the
courts of other jurisdictions.

 

20. Set-Off. If a payment has not been made by either the Borrower, when due
hereunder or the Note, the Lender and each of its affiliates is authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by the Lender or any of its affiliates to or for the Borrower’s, credit or
account against any and all of the Obligations, irrespective of whether the
Lender has made demand under this Agreement or the Note and although such
Obligations may be un-matured. The Lender’s rights under this Section are in
addition to other rights and remedies (including without limitation, other
rights of set-off) which the Lender may have.

 

21. Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to or under
this Agreement, the note, the Loans or the Lender’s actions in the negotiation,
administration, performance or enforcement hereof or thereof.

 

22. USA Patriot Act. The Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001))(the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow the Bank
to identify the Borrower in accordance with the Act.

 

[signatures on next page]

8



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER: NEW JERSEY RESOURCES CORPORATION,       a New Jersey corporation      
          By:    /s/ Patrick Milgiaccio         Name: Patrick Migliaccio        
Title: Treasurer               Address for notices: 1415 Wyckoff Road      
Wall, NJ 07719     Facsimile #: (732) 938-3154     Email address:
pmigliaccio@njresources.com  

 

LENDER             SANTANDER BANK, N.A.               By    /s/ Jesus Lopez    
  Name: Jesus Lopez       Title: Senior Vice President             Address for
notices: 45 East 53rd Street       New York, NY 10022       Attn: Jesus Lopez  
  Facsimile #: (212) 350-3602     Email address:        

9



EXHIBIT A

to Uncommitted Line

of Credit Agreement

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

10



Exhibit B

 

Date: __________________, 201__

 

Santander Bank, N.A.

45 East 53rd Street

New York, New York 10022

Attention:     

 

REQUEST FOR LOAN

 

Gentlemen:

 

The undersigned hereby requests, in accordance with that certain Uncommitted
Line of Credit Agreement dated as of October ___, 2014 (the “Line of Credit
Agreement”), between Santander Bank, N.A. (the “Lender”) and New Jersey
Resources Corporation (the “Borrower”), a Loan as follows:

 

(A)    Principal amount: US$_______________;

 

(B)    Requested disbursement date: _________, 201___;

 

(C)    Requested Loan Maturity Date: _________, 201___;

 

(D)    Per annum Interest rate:

 

  Eurodollar Rate:       Interest Period:  ____________ (   ) _______    
Applicable Margin: ________________%

 

(E)    Borrower’s account at Lender for Loan’s disbursement:
___________________.

 

The undersigned hereby certifies to Lender that, as of the date of this request
(i) no Event of Default under the Line of Credit Agreement has occurred and is
continuing and no event has occurred and is continuing which would constitute an
Event of Default under the Line of Credit Agreement but for the requirement that
notice be given or time elapsed or both and (ii) the undersigned is authorized
to submit this borrowing request on behalf of the Borrower.

 

Capitalized terms used herein shall have the meanings ascribed to them in the
Line of Credit Agreement.

 

NEW JERSEY RESOURCES CORPORATION

 

By           Name:            Title:    

11



EXHIBIT C

to Uncommitted Line

of Credit Agreement

 

FORM OF REVOLVING CREDIT PROMISSORY NOTE

 

$100,000,000.00

 

October ___, 2014

 

New York, New York

 

In consideration of Loans made to the undersigned New Jersey Resources
Corporation (the “Borrower”) under that certain uncommitted line of credit
agreement dated October ___, 2014 between the Borrower and Santander Bank, N.A.
(said agreement as the same may from time to time be amended, restated or
extended, referred to as the “Agreement”) the Borrower hereby absolutely and
unconditionally promises to pay to the order of Santander Bank, N.A. (together
with its successors and/or assigns, the “Lender”), on or before the Termination
Date, the principal amount of One Hundred Million and 00/100 United States
Dollars (US $100,000,000.00) or, if less, the aggregate unpaid principal amount
of all Loans made by the Lender to the Borrower pursuant to the Agreement and
noted on the records of the Lender, together with interest computed on the
unpaid principal amount hereof at the applicable per annum rate determined in
accordance with the Agreement. Unless the context otherwise requires all
initially capitalized terms used herein which are not defined herein but which
are defined in the Agreement shall have the meanings therein ascribed.

 

This Revolving Credit Promissory Note is issued pursuant to, is entitled to the
benefits of, is subject to the provisions of and is the “Note” as defined in the
Agreement, but neither this reference to the Agreement nor any provision thereof
shall affect or impair the absolute and unconditional obligation of the Borrower
to pay the principal of and interest on this Revolving Credit Promissory Note as
herein provided. The outstanding principal balance of this Revolving Credit
Promissory Note, together with all accrued but unpaid interest thereon and all
other Obligations of the Borrower under the Agreement then outstanding, shall be
due and payable, if payment thereof is not earlier due or accelerated in
accordance with the terms of the Agreement, on the Termination Date.

 

All payments under this Revolving Credit Promissory Note shall be made in lawful
money of the United States of America in federal or other immediately available
funds and in accordance with the wire transfer instructions set forth from time
to time in the Agreement.

 

The Borrower hereby waives presentment, demand, notice of dishonor, protest and
all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Revolving Credit Promissory Note.

 

The Lender may at any time pledge or assign all or any portion of its rights
under this Revolving Credit Promissory Note to any of the twelve Federal Reserve
Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section
341.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PRINCIPLES THEREOF THAT WOULD OTHERWISE DIRECT THE APPLICATION OF THE LAWS OF A
DIFFERENT JURISDICTION.

12



THE BORROWER AND, BY ITS ACCEPTANCE OF THIS NOTE, THE LENDER, HEREBY KNOWINGLY,
VOLUNTARILY, IRREVOCABLY AND INTENTIONALLY WAIVE ANY RIGHT THE BORROWER OR THE
LENDER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS NOTE OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
BORROWER OR THE LENDER IN CONNECTION HEREWITH OR THEREWITH.

 

NOTWITHSTANDING ANY PROVISION OF THIS NOTE OR THE AGREEMENT, THE LENDER SHALL
HAVE NO OBLIGATION TO MAKE ANY LOAN AND MAY ELECT TO FUND OR NOT TO FUND ANY
LOAN REQUESTED IN A BORROWING REQUEST IN ITS SOLE AND ABSOLUTE DISCRETION.

 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Promissory
Note to be duly executed and delivered by its duly authorized officer as of the
date first written above.

 

BORROWER: New Jersey Resources Corporation,     a New Jersey corporation        
    By         Name:         Title:  

13